Title: To Alexander Hamilton from James McHenry, 31 May 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department May 31st. 1800.
          
          I enclose to your care a number of letters for General Wilkinson, which you will be pleased to deliver to him, in case he should arrive at your quarters, previously to your leaving the Army.
          I am Sir with great respect Your obedient servant
          
            James McHenry
          
          Major General Hamilton
        